In this case the decree in foreclosure was in favor of the original complainant, Fidelity  Trust Company, a corporation, as the holder of a lien prior to the rights of the several defendants. It was also in favor of one of the original defendants, the West Coast Lumber  Supply Company, in foreclosure of a subsequent mortgage embracing the same property and decrees the lien in favor of the West Coast Lumber Supply Company to be inferior and subordinate to the lien decreed in favor of Fidelity Trust Company.
West Coast Lumber  Supply Company has a vital and pecuniary interest in the decree appealed from and is not made a party to this appeal, and therefore, this Court is without jurisdiction in determining the rights of the West Coast Lumber  Supply Company as affected by the final decree.
The notice of appeal limits appellants to those named in the body of the notice of appeal, and, therefore, the provisions of Chap. 11890, Acts of 1927, will not be held to apply to the record in this case.
The appellant, having failed to make all parties affected by the decree parties to this appeal, the appeal should be dismissed and it is so ordered.
Dismissed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment. *Page 170